Citation Nr: 0800524	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to July 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the VA Form 646 submitted in October 
2006 by the veteran's representative identifies the issue as, 
"Entitlement to Waiver of Pension Overpayment in the amount 
of $6,884.00."  A statement of the case on this issue was 
mailed to the veteran's address of record in May 2006.  The 
veteran failed to respond within 60 days, and requested a 
status update for this claim in correspondence dated July 
2006.  By letter dated August 2006, the RO informed the 
veteran that his appellate rights concerning this issue had 
expired.  A substantive appeal was never filed.  Therefore, 
the issue is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that following the June 2005 statement of the 
case, the RO received additional medical records relevant for 
the veteran's claim for TDIU, including VA treatment records 
dating from October 2005 to December 2006.  In addition, 
there are reports of a January 2007 VA respiratory 
examination and pulmonary function test.  

However, there is no indication that the RO has considered 
this evidence or issued a supplemental statement of the case.  
See 38 C.F.R. § 19.31(b)(1) (2007) (a supplemental statement 
of the case must be furnished when the agency of original 
jurisdiction receives additional pertinent evidence after it 
issues a statement of the case but before the appeal is 
certified and transferred to the Board).  In order to protect 
the veteran's due process rights, a remand is required so 
that the RO may consider this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure the veteran's 
medical records dated from December 2006 
to the present from the Lake City VAMC in 
Lake City, Florida.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all evidence received or 
secured since the June 2005 statement of 
the case.  If disposition of the issue 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

